 
 
Exhibit 10.37


AGREEMENT


THIS AGREEMENT MADE AND ENTERED INTO this 1st day of January, 2016 (the
“Effective Date”), by and between FOREST CITY EMPLOYER, LLC (the “Company”), and
BRUCE C. RATNER (“Employee”).
WHEREAS, the Company desires to employ Employee, and Employee desires to accept
such employment, as of the Effective Date.
NOW, THEREFORE, it is agreed that:
1.    The Employment Agreement dated November 9, 2006, as amended, and
Employee’s employment with Forest City Enterprises, Inc., shall terminate
effective immediately prior to the Effective Date and this Employment Agreement
shall become effective as of the Effective Date.
2.    Term: The Employee, in consideration of the promises and agreements of the
Company herein contained, hereby accepts employment with the Company for a
period of one (1) year commencing on the Effective Date. During that period,
Employee agrees to serve as an Executive of Forest City Realty Trust, Inc.
(“Forest City”) and to serve as the Executive Chairman of Forest City Ratner
Companies (Forest City, the Company and any of their respective affiliates or
subsidiaries are referred to herein collectively as the “Forest City Group”).
Employee will perform such duties as may be required of him in such capacities
by the Company, faithfully, honestly, diligently and to the satisfaction of the
Forest City Group. Employee’s employment with the Company shall continue for
additional periods of one (1) year each until termination by mutual consent,
death, or by either party giving ninety (90) days written notice to either amend
or terminate this Employment Agreement to the other party prior to the
termination of any such one (1) year period.
3.    Compensation:
a)
The Company promises and agrees to pay the Employee a base salary of FOUR
HUNDRED AND FIFTY THOUSAND DOLLARS ($450,000.00) per year, payable during each
employment year in accordance with the Company’s customary payroll practices for
executives.

b)
The Employee will be eligible to participate in the Company’s executive bonus
plan in accordance with the terms established by the Compensation Committee of
Forest City (the “Compensation Committee”) on the same basis as other senior
management executives.

c)
The employee will be eligible to receive equity based awards in accordance with
the terms established by the Compensation Committee on the same basis as other
senior management executives.

4.    Noncompetition, Nonsolicitation:



--------------------------------------------------------------------------------



a)
Except for the rights granted to Employee under provision 4(b), the Company
acknowledges that the Employee owns and will continue to own, alone or in
conjunction with others, a certain resort condominium development which has not
been transferred to the Forest City Group. This property may be managed,
developed, expanded, operated and sold by the owners, independently of the
business of the Forest City Group. Should Employee sell a portion or all of this
property, Employee may purchase additional property, to effectuate a Section
1031 tax free exchange under the Internal Revenue Code, with the prior approval
of the Audit Committee of Forest City. Except for this property, and any
potential purchase of property to effect a tax deferred transaction, Employee
will engage in all business activities of the type conducted by the Forest City
Group only through and on behalf of the Company, as long as he is employed by
the Company. Employee further agrees to update such disclosure on an annual
basis in connection with any annual conflict of interest questionnaire
distributed to management, as required by the Audit Committee of Forest City.

b)
Employee agrees that so long as he is employed by the Company, and for a period
of two (2) years thereafter, he will not without the prior consent of the
Company, directly or indirectly, become an employee, shareholder, owner,
officer, agent, director of, render consulting services, advise, or otherwise be
associated with any firm, person, business enterprise or other entity which is
engaged in or competitive with, any business engaged in by the Forest City Group
in any of its core markets, as such core markets are defined in Forest City’s
most recently filed Form 10-K or 10-Q. Notwithstanding the foregoing, Employee
may invest in commercial, industrial and residential real estate properties or
projects as a passive investor holding directly and indirectly, up to 10 percent
(10%) of the equity of any such entity, as long as such ownership interest is
not deemed a majority or controlling interest in the entity. For purposes of
this provision, Employee will be deemed to be a passive investor in an entity
only if he does not, directly or indirectly, participate in or control either
the day to day or strategic management of the entity. Employee shall also be
permitted to perform philanthropic activities or work for not-for-profit
entities, public agencies or governmental authorities provided such activities
have been previously disclosed to the Audit Committee of Forest City and do not
present a conflict of interest and Employee receives no compensation for such
philanthropic activities. If, and only if, Employee’s employment under this
Employment Agreement is terminated by the Company without “Cause” (as
hereinafter defined), the two (2) year period set forth in this provision 4(b)
shall be reduced to one (1) year. Cause shall be defined as gross neglect of
duty, dishonesty, conviction of a felony, disloyalty, intoxication, drug
addiction or other similar misconduct adverse to the best interests of the
Forest City Group.


2

--------------------------------------------------------------------------------



c)
Employee agrees that so long as he is employed by the Company, and for a one (1)
year period thereafter, Employee shall not, directly or indirectly, (i) solicit
or induce any employee of the Forest City Group to terminate their employment,
or (ii) employ or offer employment to any person who was employed by the Forest
City Group in other than a purely administrative capacity unless such person
shall have ceased to be employed by the Forest City Group for a period of at
least one (1) year.

d)
It is the intention of the parties hereto that the restrictions contained in
this paragraph 4 be enforceable to the fullest extent permitted by applicable
law. Therefore, to the extent any court of competent jurisdiction shall
determine that any portion of the foregoing restrictions is excessive, such
provision shall not be entirely void, but rather shall be limited or revised
only to the extent necessary to make it enforceable.

5.    It is mutually agreed by and between the parties hereto that the Company
may cancel or terminate this Employment Agreement at any time prior to the
expiration of said one (1) year period, or any renewal thereof, without notice,
for any conduct on the part of the Employee which injures the Forest City
Group’s business, such as, but not limited to, intemperance, negligence, failure
to follow instructions or perform and fulfill the obligations on the Employee’s
part to be performed hereunder to the satisfaction of the Company.


[Signatures on the following page]





3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have set their hands the day and year
first above written,
FOREST CITY EMPLOYER, LLC




/s/ DAVID J. LARUE                    
By: David J. LaRue
Its: President and Chief Executive Officer




ACCEPTED AND AGREED






/s/ BRUCE C. RATNER                
BRUCE C. RATNER, Employee
















GUARANTEE


In order to induce Employee to enter into the foregoing Employment Agreement,
Forest City hereby unconditionally and irrevocably guarantees to Employee and
Employee’s estate and legal representatives that it will cause the Company to
perform each and all of its obligations under this Employment Agreement in
accordance with the terms hereof. This guarantee of performance is a principal
obligation of the undersigned and shall continue in full force and effect
notwithstanding any amendments or modifications to this Employment Agreement.




FOREST CITY REALTY TRUST, INC.




/s/ DAVID J. LARUE                
By: David J. LaRue
Its: President and Chief Executive Officer





4